UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2014(Unaudited) DWS Global Growth Fund Shares Value ($) Common Stocks 96.7% Belgium 1.2% Anheuser-Busch InBev NV(Cost $9,057,433) Bermuda 0.6% Lazard Ltd. "A"(Cost $2,727,752) Brazil 0.4% CCR SA(Cost $3,738,604) Canada 4.0% Brookfield Asset Management, Inc. "A" Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. Goldcorp, Inc. (a) Quebecor, Inc. "B" SunOpta, Inc.* (Cost $29,108,845) China 0.6% Minth Group Ltd.(Cost $4,191,325) Cyprus 0.6% Prosafe SE(Cost $5,543,846) Denmark 1.0% Coloplast AS "B" GN Store Nord AS (Cost $5,979,887) Finland 0.8% Cramo Oyj Nokia Oyj* (Cost $6,117,280) France 0.6% Pernod-Ricard SA(Cost $5,485,562) Germany 3.4% BASF SE Bayer AG (Registered) Fresenius Medical Care AG & Co. KGaA Patrizia Immobilien AG United Internet AG (Registered) Vib Vermoegen AG (Cost $23,736,840) Hong Kong 3.2% Hong Kong Television Network Ltd. K Wah International Holdings Ltd. (a) Playmates Toys Ltd. REXLot Holdings Ltd. (a) Sun Hung Kai & Co., Ltd. Techtronic Industries Co. (Cost $25,171,249) Indonesia 1.5% PT Arwana Citramulia Tbk PT Indofood CBP Sukses Makmur Tbk PT Multipolar Tbk (Cost $11,493,186) Ireland 2.9% Accenture PLC "A" (b) C&C Group PLC Paddy Power PLC (c) Paddy Power PLC (c) Ryanair Holdings PLC (ADR)* Shire PLC (Cost $21,794,649) Italy 2.0% Prada SpA (a) Prysmian SpA Sorin SpA* Unipol Gruppo Finanziario SpA (Cost $14,915,353) Japan 3.8% Ai Holdings Corp. Avex Group Holdings, Inc. Kusuri No Aoki Co., Ltd. (a) MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (a) UT Holdings Co., Ltd. (Cost $29,478,300) Luxembourg 0.6% Eurofins Scientific(Cost $4,222,242) Malaysia 1.2% Hartalega Holdings Bhd. IHH Healthcare Bhd.* Tune Ins Holdings Bhd.* (Cost $8,939,223) Netherlands 4.0% ASML Holding NV Brunel International NV Chicago Bridge & Iron Co. NV (b) Constellium NV "A"* (b) ING Groep NV (CVA)* SBM Offshore NV Yandex NV "A"*(d) (Cost $29,337,113) Norway 1.0% DNO International ASA* Norsk Hydro ASA (Cost $5,842,003) Panama 0.6% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $4,452,663) Philippines 1.5% Alliance Global Group, Inc. Century Properties Group, Inc. House of Investments, Inc. Metropolitan Bank & Trust Co. (Cost $12,978,069) Singapore 1.1% Lian Beng Group Ltd. UE E&C Ltd. (Cost $6,406,704) Spain 0.6% Mediaset Espana Communication SA*(Cost $4,841,319) Sweden 2.2% Atlas Copco AB "A" Svenska Cellulosa AB "B" Swedish Match AB (Cost $17,288,854) Switzerland 2.1% DKSH Holding AG (a) Dufry AG (Registered)* Nestle SA (Registered) Novartis AG (Registered) Swatch Group AG (Bearer) (Cost $16,801,855) Taiwan 0.3% Kinpo Electronics, Inc.(Cost $2,513,056) Thailand 0.3% Malee Sampran PCL (Foreign Registered)(Cost $4,026,046) United Kingdom 11.0% Aberdeen Asset Management PLC Anglo American PLC Arrow Global Group PLC* Aveva Group PLC Babcock International Group PLC British American Tobacco PLC Clinigen Group PLC Crest Nicholson Holdings PLC Domino's Pizza Group PLC Halma PLC Hargreaves Lansdown PLC HellermannTyton Group PLC IG Group Holdings PLC IMI PLC Intertek Group PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Monitise PLC* Polypipe Group PLC* Reckitt Benckiser Group PLC Rotork PLC Spirax-Sarco Engineering PLC (Cost $82,893,259) United States 43.6% Advance Auto Parts, Inc. Affiliated Managers Group, Inc.* Agilent Technologies, Inc. Allergan, Inc. Alliance Data Systems Corp.* (a) Altra Industrial Motion Corp. (a) Amgen, Inc. Amphenol Corp. "A" BE Aerospace, Inc.* Biogen Idec, Inc.* BorgWarner, Inc. (a) Bristol-Myers Squibb Co. Cardtronics, Inc.* CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* (a) Danaher Corp. DIRECTV* Discovery Communications, Inc. "A"* Dresser-Rand Group, Inc.* Dril-Quip, Inc.* Eaton Corp. PLC Ecolab, Inc. Encore Capital Group, Inc.* (a) Express Scripts Holding Co.* Exxon Mobil Corp. Fox Factory Holding Corp.* Google, Inc. "C"* Google, Inc. "A"* Hain Celestial Group, Inc.* HeartWare International, Inc.* Jack in the Box, Inc. JPMorgan Chase & Co. Kansas City Southern Kindred Healthcare, Inc. L Brands, Inc. (a) Las Vegas Sands Corp. Manitowoc Co., Inc. (a) MasterCard, Inc. "A" McDonald's Corp. MICROS Systems, Inc.* (a) Middleby Corp.* Molina Healthcare, Inc.* (a) National Oilwell Varco, Inc. Noble Energy, Inc. Oaktree Capital Group LLC Oasis Petroleum, Inc.* Ocwen Financial Corp.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* Pall Corp. Polaris Industries, Inc. (a) Praxair, Inc. PTC, Inc.* ResMed, Inc. (a) Retrophin, Inc.* Roadrunner Transportation Systems, Inc.* Schlumberger Ltd. Sears Hometown & Outlet Stores, Inc.* Sinclair Broadcast Group, Inc. "A" (a) Synta Pharmaceuticals Corp.* Tenneco, Inc.* The Bancorp., Inc.* The Travelers Companies, Inc. Thermon Group Holdings, Inc.* (a) Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* Trimble Navigation Ltd.* TriNet Group, Inc.* Tristate Capital Holdings, Inc.* United Rentals, Inc.* (a) United Technologies Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" Western Digital Corp. Yelp, Inc.* (a) Zoe's Kitchen, Inc.* (a) (Cost $306,527,600) Total Common Stocks (Cost $705,610,117) Participatory Notes 0.7% India 0.5% Housing Development Finance Corp., Ltd.(issuer Merrill Lynch International), Expiration Date 8/19/2015*(Cost $4,275,430) Nigeria 0.2% Zenith Bank PLC (issuer Merrill Lynch International), Expiration Date 8/21/2015*(Cost $1,958,100) Total Participatory Notes (Cost $6,233,530) Principal Amount ($) Value ($) Other Investments 0.2% Brazil Companhia Vale do Rio Doce(Cost $0) Shares Value ($) Securities Lending Collateral 8.2% Daily Assets Fund Institutional, 0.08% (e) (f) (Cost $70,675,781) Cash Equivalents 2.2% Central Cash Management Fund, 0.05% (e) (Cost $18,556,625) % of Net Assets Value ($) Total Investment Portfolio (Cost $801,076,053) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $801,011,834.At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $131,643,627.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $153,084,481 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $21,440,854. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2014 amounted to $66,257,192, which is 7.7% of net assets. (b) Listed on the New York Stock Exchange. (c) Securities with the same description are the same corporate entity but trade on different stock exchanges. (d) Listed on the NASDAQ Stock Market, Inc. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen (Certificate of Stock) At May 31, 2014 the DWS Global Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks, Participatory Notes, & Other Investments Industrials 21.2 % Consumer Discretionary 17.9 % Financials 15.9 % Information Technology 12.8 % Health Care 12.0 % Consumer Staples 8.2 % Energy 7.2 % Materials 4.8 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (g) Belgium $
